DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
With respect to the last office action, Applicant discusses the claims limitations, the prior arts of record (PARs) the office action, Applicant disclosure and further argues that the primary PAR (PPAR or KLEYZIT) do not meet the claims limitations (see Applicant’s Remarks).
In response, Examiner disagrees. Examiner notes Applicant arguments, however the KLEYZIT still meets the claim limitations for the following reasons: First claimed limitations recites “…prior to sending a media segment to a client device, performing error de-emphasis operations; and sending information associated with error de-emphasis”; from the underlined claimed limitations, it is clear from the claimed limitations interpretation that “…error de-emphasis operations..” is performed by the processor of the reductive edging device before sending a media segment, however, the last claimed limitations “sending information associated with error de-emphasis” makes reference to an “error de-emphasis” and not the specific error de-emphasis  generated as a result of the error de-emphasis operations, recited in line 6; From the claim interpretation above, KLEYZIT still meets the claim limitations; KLEYZIT discloses method and system for reducing web page download time and further discloses a reductive edging device (see figs.2A-2B, Hardware Appliance of Batch Response Handler “BRH” 202); the BRH includes a processor; memory coupled to the processor (see [0054-0055]); and further discloses where processor associated with BRH executes instructions embedded in the for reductive edging (see figs.2A-2B, [0054-0055], the BRH-202 can be a software module embedded into the hardware appliance for processing media data and performing specific functions), where prior to sending a media segment to a client device, performing error de-emphasis operations; and sending information associated with error de-emphasis (figs.2A-4, 5B, [0051], [0054-0056], [0059-0067] and [0069-0080]), the BRH is located on the client caching node 121 and maybe located near the server, prior to the client requests for information from the server 103, caches set of resources used for faster access from previous request; the BRH receives the response message with the base page and holds this message to delay the web browser handling of the base page until other set of web pages resources are received from the server and cached in the client cache or caching module; rendering of resources may be suspended until the necessary resources are downloaded and cached or passes through the browser without delay based on specific set rules and/or threshold(s), as discussed below.  Hence, Applicant’s arguments are not persuasive, the rejections (102 and 103) are proper, meet all the claims limitation, maintained as discussed below. This office action is made Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

4.	Claim(s) 1-3, 6-9, 11-12, 17-19, 22-25, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KLEYZIT et al (2011/0066676).
	As to claim 1, KLEYZIT discloses method and system for reducing web page download time and further discloses a reductive edging device (figs.2A-2B, Hardware Appliance of Batch Response Handler “BRH” 202): 
           A processor; memory coupled to the processor (Hardware Appliance of BRH-202, [0054-0055]);
           A non-transitory instructions embedded in the memory that when executed by the processor cause the device (BRH-202) to perform a method for reductive edging (figs.2A-2B, [0054-0055], the BRH-202 can be a software module embedded into the hardware appliance for processing media data and performing specific functions), the method comprising;
          Prior to sending a media segment to a client device, performing error de-emphasis operations; and sending information associated with error de-emphasis (figs.2A-4, 5B, [0051], [0054-0056], [0059-0067] and [0069-0080]), the BRH is located on the client caching node 121 and maybe located near the server, prior to the client requests for information from the server 103, caches set of resources used for faster access from previous request; the BRH receives the response message with the base page and holds this message to delay the web browser handling of the base page until other set of web pages resources are received from the server and cached in the client cache or caching module; rendering of resources may be suspended until the necessary resources are downloaded and cached or passes through the browser without delay based on specific set rules and/or threshold(s) 
	As to claims 2-3, KLEYZIT discloses wherein performing error de-emphasis comprises sending a second request to a Content Delivery Network (CDN) for a playlist or the media segment after the failing to receive the corresponding playlist or media segment in response to a first request, without notifying the client device of the failure and wherein sending the media segment with error deemphasis note nodes are associated with CDN or service providers; the BRH creates and sends response, caches sets of resources and requests for other set(s) or corresponding set(s) not received or missing and all requests are reroute back to the node(s) associated with the clients prior to the client request.
             As to claim 6, KLEYZIT discloses wherein performing error de-emphasis comprises sending a cached playlist to the client when a response time for a playlist request sent to the CDN exceeds a threshold ([0065-0066] and [0070-0082]).
             As to claims 7-8, KLEYZIT discloses wherein performing error de-emphasis comprises receiving a first and second playlist wherein timestamps of discontinuities in the second playlist do not match the timestamps of discontinuities in the first playlist; and changing the timestamps of the discontinuities in the second playlist to match the first playlist and wherein performing error de-emphasis further  comprises receiving the media segment and subsequent media segments having discontinuities that do not match the discontinuities of the second playlist, wherein the media segment and subsequent media segments are in the second playlist; decoding and aligning the discontinuities of the media segment and subsequent media segments to match the timestamps of the discontinuities in the second playlist ([0055-0062], [0065-0068] and [0070-0082]), note the BRH manages and performs specific functions associated with the set(s) of resources cached with versions and timestamp information, where the system updates timestamps, modifies and changes various parameters during a parsing operations including validating every resource cached 
             As to claim 9, KLEYZIT discloses wherein performing error de-emphasis comprises formatting discontinuities in a playlist such that the playlist is compatible with the client device ([0016], [0061-66] BRH parses set(s) resources with the set of based resource(s) and modifies or aggregates resources for rendering at respective clients
             As to claim 11, KLEYZIT discloses wherein performing error de-emphasis comprises sending to a CDN a second request for the media segment after it is determined that the media segment received in response to a first request is invalid ([0016], [0040-0042] and [0066-0073]).
             As to claim 12, KLEYZIT discloses wherein performing error de-emphasis comprises requesting media segments using an enhanced media streaming protocol ([0051] and [0055-0062]), note S-HTTP or HTTP/1.1.
	As to claim 17, the claimed “A non-transitory computer readable medium….” Is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 18-19 are met as previously discussed in claims 2-3.
	Claim 22 is met as previously discussed in claim 6.
	Claims 23-24 are met as previously discussed in claims 7-8
	Claim 25 is met as previously discussed in claim 9.
	Claim 27 is met as previously discussed in claim 11.
	Claim 28 is met as previously discussed in claim 12.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 4-5 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEYZIT et al (2011/0066676) in view of FARRIS et al (10,743,036).
As to claims 4 and 20, KLEYZIT discloses all the claim limitations as previously discussed with respect to claims 2 and 18 respectively, and further discloses responding to requests from the client and generating and send status to the server ([0016], [0024-0025] and [0059-0070]), BUT appears silent as to where sending information associated with error de-emphasis comprises sending a failure status message to the client device after sending the second or a subsequent request for the playlist or the media segment to the CDN and failing to receive the requested playlist or media segment from the CDN.
However in the same field of endeavor, FARRIS discloses automatic augmenting user resources dedicated to serving content to a CDN and further discloses and edge for caching content and where if failure or error occurs, e.g. request for higher quality version, etc. not cached at the edge, the edge generates log information indicating that the requested content was not cached, if playback error occurs the edge can send log information and other information such as version number and metadata and 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of FARRIS into the system of KLEYZIT to efficiently communicate error information or unavailable information to the client and other servers or nodes providing services to the client.
As to claims 5 and 21, KLEYZIT discloses all the claim limitations as previously discussed with respect to claims 1 and 17 respectively, and further discloses responding to requests from the client and generating and send status to the server ([0016], [0024-0025] and [0059-0070]), BUT appears silent as to where sending information associated with error de-emphasis comprises sending a failure status message to the client device after sending the second or a subsequent request for the playlist or the media segment to the CDN and failing to receive the requested playlist or media segment from the CDN. 
However in the same field of endeavor, FARRIS discloses automatic augmenting user resources dedicated to serving content to a CDN and further discloses the claimed limitation as discussed with respect to claims 4 and 20.

7.	Claims 10, 16, 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEYZIT et al (2011/0066676) in view of JOHNS et al (2014/0280906).
             As to claims 10 and 16; 26 and 32, KLEYZIT discloses all the claim limitations as previously discussed with respect to claims 1 and 17 respectively, and further discloses generating version of set(s) resource(s) and formatting and managing other protocols with the variety of networks ([0015-0016], [0024-0025] and [0059-0070]), BUT appears silent as to receiving a playlist including media streams at multiple bit-rates, choosing a single bit-rate based at least on network conditions and sending a playlist conditions predicted by a moving averages convergence and divergence algorithm.
However in the same field of endeavor, JOHNS discloses dynamically optimizing content delivery using manifest chunking and further discloses and edge server caches chunks of playlist including media streams at multiple bit-rates, corrections localization errors, choosing a single bit-rate based at least on network conditions and furthermore sends a playlist having a media stream at the single bit rate to the client device and requesting the media segment from a playlist comprising media streams at multiple bit rates based on future network conditions predicted by a moving averages convergence and divergence algorithm (figs.1-9, [0008-0013], [0029], [0037-0045], [0064] and [0074-0080]), note uses various management protocols, routing protocols, etc., correct localization errors and other algorithm and techniques to estimate current network conditions to provide services to the requesting client(s).  
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of JOHNS into the system of KLEYZIT to efficiently provide services to the client based on the capabilities of the client device and current network conditions.
		
8.	Claims 13-15 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEYZIT et al (2011/0066676) in view of SCHUPAK et al (2019/0182554).
             As to claims 13-15 and 29-31, KLEYZIT discloses all the claim limitations as previously discussed with respect to claims 12 and 28 respectively, and further discloses using various protocols for streaming, including HTTP enhanced protocol, managing other protocols with the variety of networks and streaming using protocol(s) or a format compatible with the client device and further discusses implementation of other future protocols ([0012], [0051-0056]), BUT appears silent as to wherein the 
However in the same field of endeavor, SCHUPAK discloses dynamically optimizing content delivery using manifest and further discloses and edge server caches that implements other enhanced streaming protocols, WebRTC, HTTP and other enhanced protocols for streaming requests streams (figs.1-3, 6, 8, [0026], [0033], [0078], [0107-0110] and [0133-0139]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SCHUPAK into the system of KLEYZIT to provide additional streaming protocols and provide additional services to other types of devices.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG